Name: Commission Implementing Decision (EU) 2016/237 of 17 February 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 826) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  regions of EU Member States
 Date Published: 2016-02-19

 19.2.2016 EN Official Journal of the European Union L 44/12 COMMISSION IMPLEMENTING DECISION (EU) 2016/237 of 17 February 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 826) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/2460 (3) was adopted following the spread of highly pathogenic avian influenza (HPAI) in France and the establishment by the competent authority of that Member State of a large further restricted zone around the protection and surveillance zones. That further restricted zone comprises several departments or parts thereof in the south-west of France. (2) Implementing Decision (EU) 2015/2460 also provides, inter alia, that the areas established by France as the further restricted zone, in accordance with Article 16(4) of Council Directive 2005/94/EC (4), are to include at least the areas listed as the further restricted zone in the Annex to that Implementing Decision. (3) Implementing Decision (EU) 2015/2460 was amended by Commission Implementing Decision (EU) 2016/42 (5), in order to enlarge the further restricted zone established by France taking into account further HPAI outbreaks in that Member State. (4) Since the date of adoption of Implementing Decision (EU) 2016/42, there have been more HPAI outbreaks in France and accordingly that Member State has implemented a vigorous disease control strategy for HPAI, including a substantial extension of the areas established as the further restricted zone, where veterinary restrictions apply to movements of poultry and certain poultry products. (5) The Commission has examined the control measures taken by France and it is satisfied that the borders of the further restricted zone, now established by the competent authority of that Member State, in accordance with Article 16(4) of Directive 2005/94/EC, are at a sufficient distance to the actual holdings where the HPAI outbreaks have been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the extended further restricted zone established by France at Union level. (7) Implementing Decision (EU) 2015/2460 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/2460 is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2015/2460 of 23 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (OJ L 339, 24.12.2015, p. 52). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2016/42 of 15 January 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (OJ L 11, 16.1.2016, p. 10). ANNEX The Annex to Implementing Decision (EU) 2015/2460 is replaced by the following Annex: ANNEX Further restricted zone as referred to in Article 2(1): ISO Country Code Member State Name (Department number) FR France Areas comprising the departments of: DORDOGNE (24) GERS (32) GIRONDE (33) HAUTE-VIENNE (87) HAUTES-PYRÃ NÃ ES (65) LANDES (40) LOT-ET-GARONNE (47) PYRÃ NÃ ES-ATLANTIQUES (64) LOT (46) HAUTE-GARONNE (31) ARIÃ GE (09) AVEYRON (12) CORRÃ ZE (19) TARN (81) TARN-ET-GARONNE (82) Areas comprising parts of the departments of: CHARENTE (16) the commune of: 16254 PALLUAUD AUDE (11) the communes of: 11002 11009 11011 11026 11030 11033 11049 11052 11054 11056 11057 11070 11072 11074 11075 11076 11079 11087 11089 11114 11115 11134 11136 11138 11149 11150 11154 11156 11159 11162 11166 11174 11175 11178 11180 11181 11182 11184 11189 11192 11194 11195 11196 11200 11205 11208 11218 11221 11222 11225 11226 11231 11232 11234 11236 11238 11239 11243 11252 11253 11259 11268 11275 11277 11278 11281 11283 11284 11290 11291 11292 11297 11300 11308 11312 11313 11319 11331 11334 11339 11348 11356 11357 11359 11361 11362 11365 11367 11368 11371 11372 11382 11383 11385 11391 11395 11399 11404 11407 11411 11413 11418 11419 11428 11430 11434 11438 11439 AIROUX ALZONNE ARAGON BARAIGNE BELFLOU BELPECH BRAM BROUSSES-ET-VILLARET LES BRUNELS CABRESPINE CAHUZAC CARLIPA LA CASSAIGNE LES CASSES CASTANS CASTELNAUDARY CAUDEBRONDE CAZALRENOUX CENNE-MONESTIES CUMIES CUXAC-CABARDES FAJAC-LA-RELENQUE FANJEAUX FENDEILLE FONTERS-DU-RAZES FONTIERS-CABARDES FOURNES-CABARDES FRAISSE-CABARDES GAJA-LA-SELVE GENERVILLE GOURVIEILLE LES ILHES ISSEL LABASTIDE-D'ANJOU LABASTIDE-ESPARBAIRENQUE LABECEDE-LAURAGAIS LACOMBE LAFAGE LAPRADE LASBORDES LASTOURS LAURABUC LAURAC LESPINASSIERE LIMOUSIS LA LOUVIERE-LAURAGAIS MARQUEIN LES MARTYS MAS-CABARDES MAS-SAINTES-PUELLES MAYREVILLE MEZERVILLE MIRAVAL-CABARDES MIREVAL-LAURAGAIS MOLANDIER MOLLEVILLE MONTAURIOL MONTFERRAND MONTMAUR MONTOLIEU MOUSSOULENS ORSANS PAYRA-SUR-L'HERS PECHARIC-ET-LE-PY PECH-LUNA PEXIORA PEYREFITTE-SUR-L'HERS PEYRENS PLAIGNE PLAVILLA LA POMAREDE PRADELLES-CABARDES PUGINIER RAISSAC-SUR-LAMPY RIBOUISSE RICAUD ROQUEFERE SAINT-AMANS SAINTE-CAMELLE SAINT-DENIS SAINT-JULIEN-DE-BRIOLA SAINT-MARTIN-LALANDE SAINT-MARTIN-LE-VIEIL SAINT-MICHEL-DE-LANES SAINT-PAPOUL SAINT-PAULET SAINT-SERNIN SAISSAC SALLELES-CABARDES SALLES-SUR-L'HERS SALSIGNE SOUILHANELS SOUILHE SOUPEX LA TOURETTE-CABARDES TRASSANEL TREVILLE VENTENAC-CABARDES VERDUN-EN-LAURAGAIS VILLANIERE VILLARDONNEL VILLASAVARY VILLAUTOU VILLEMAGNE VILLENEUVE-LA-COMPTAL VILLEPINTE VILLESISCLE VILLESPY CANTAL (15) the communes of: 15003 15011 15012 15014 15016 15018 15021 15024 15027 15028 15029 15030 15036 15046 15056 15057 15058 15064 15071 15072 15074 15076 15082 15083 15084 15085 15087 15088 15089 15090 15093 15094 15103 15104 15117 15118 15120 15122 15134 15135 15136 15140 15143 15144 15147 15150 15153 15156 15157 15160 15163 15165 15166 15167 15172 15175 15179 15181 15182 15183 15184 15186 15189 15191 15194 15196 15200 15204 15211 15212 15214 15215 15217 15221 15222 15224 15226 15228 15233 15234 15242 15255 15257 15260 15264 15266 15267 15268 15269 ALLY ARNAC ARPAJON-SUR-CERE AURILLAC AYRENS BARRIAC-LES-BOSQUETS BOISSET BRAGEAC CALVINET CARLAT CASSANIOUZE CAYROLS CHALVIGNAC CHAUSSENAC CRANDELLES CROS-DE-MONTVERT CROS-DE-RONESQUE ESCORAILLES FOURNOULES FREIX-ANGLARDS GIOU-DE-MAMOU GLENAT JUNHAC JUSSAC LABESSERETTE LABROUSSE LACAPELLE-DEL-FRAISSE LACAPELLE-VIESCAMP LADINHAC LAFEUILLADE-EN-VEZIE LAPEYRUGUE LAROQUEBROU LEUCAMP LEYNHAC MARCOLES MARMANHAC MAURIAC MAURS MONTSALVY MONTVERT MOURJOU NAUCELLES NIEUDAN OMPS PARLAN PERS PLEAUX PRUNET QUEZAC REILHAC ROANNES-SAINT-MARY ROUFFIAC ROUMEGOUX ROUZIERS SAINT-ANTOINE SAINT-CERNIN SAINT-CIRGUES-DE-MALBERT SAINT-CONSTANT SAINT-ETIENNE-CANTALES SAINT-ETIENNE-DE-CARLAT SAINT-ETIENNE-DE-MAURS SAINTE-EULALIE SAINT-GERONS SAINT-ILLIDE SAINT-JULIEN-DE-TOURSAC SAINT-MAMET-LA-SALVETAT SAINT-MARTIN-CANTALES SAINT-PAUL-DES-LANDES SAINT-SANTIN-CANTALES SAINT-SANTIN-DE-MAURS SAINT-SAURY SAINT-SIMON SAINT-VICTOR SANSAC-DE-MARMIESSE SANSAC-VEINAZES LA SEGALASSIERE SENEZERGUES SIRAN TEISSIERES-DE-CORNET TEISSIERES-LES-BOULIES LE TRIOULOU VEZAC VEZELS-ROUSSY VIEILLEVIE VITRAC YOLET YTRAC LE ROUGET BESSE